COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00443-CR


DEBORAH ANN BROOKS A/K/A                                              APPELLANT
DEBORAH ANN BRADLEY

                                        V.

THE STATE OF TEXAS                                                          STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR10794

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      Pursuant to a plea bargain, Appellant Deborah Ann Brooks a/k/a Deborah

Ann Bradley pleaded guilty to credit card abuse, a state-jail felony. See Tex.

Penal Code Ann. § 32.31 (West 2011). In accordance with the terms of the plea

bargain, the trial court placed her on four years’ deferred-adjudication community

supervision. One of the conditions was that Brooks serve thirty days in jail.

      1
       See Tex. R. App. P. 47.4.
      The State subsequently filed a petition to proceed to adjudication, alleging

Brooks had violated several conditions of her community supervision, including

using methamphetamine on multiple occasions.             The trial court extended

Brooks’s community supervision by one year and amended her community-

supervision conditions, adding that she complete a substance abuse felony

program (SAFP) followed by an alcohol abuse continuum of care treatment plan.

The amended conditions also required that Brooks remain in the county jail until

her placement in the SAFP facility.

      The State thereafter filed another petition to proceed to adjudication, citing

several new violations, including new uses of methamphetamine.               Brooks

pleaded true to the allegations, and the trial court adjudicated her guilty of credit

card abuse and sentenced her to twenty-four months’ imprisonment. This appeal

followed.

      Brooks’s court-appointed counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. Counsel’s brief and motion meet

the requirements of Anders v. California by presenting a professional evaluation

of the record demonstrating why there are no arguable grounds for relief. See

386 U.S. 738, 87 S. Ct. 1396 (1967). In compliance with Kelly v. State, counsel

notified Brooks of his motion to withdraw, provided her a copy of the brief,

informed her of her right to file a pro se response, informed her of her pro se right

to seek discretionary review should this court hold the appeal is frivolous, and

took concrete measures to facilitate her review of the appellate record by


                                         2
providing her with a copy of the clerk’s and reporter’s records. See 436 S.W.3d
313, 319 (Tex. Crim. App. 2014).

      As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeal is

frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);

Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no pet.). Only

then may we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S.
75, 82–83, 109 S. Ct. 346, 351 (1988).

      Brooks filed a pro se brief, arguing in one point that the trial court failed to

give her credit for all the jail time that she had served. Brooks references three

confinement periods that she contends were not credited toward her sentence:

the thirty days implemented as a condition of her community supervision, the one

month and eighteen days in which she was confined while awaiting placement in

the SAFP facility, and the time she spent in the continuum of care. All three of

those periods were conditions of Brooks’s community supervision and, as such,

not usable for credit against Brooks’s sentence; a trial court is not to credit

“confinement served as a condition of community supervision[.]”           Tex. Code

Crim. Proc. Ann. art. 42.03, § 2(a)(1) (West Supp. 2014); see Ex parte Walker,

150 S.W.3d 429, 431 (Tex. Crim. App. 2004).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that arguably might support an appeal. See Bledsoe v. State, 178


                                          3
S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we grant counsel’s

motion to withdraw and affirm the trial court’s judgment.


                                                   /s/ Sue Walker
                                                   SUE WALKER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 28, 2015




                                         4